DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16th, 2022 has been entered.

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 16/368,703 last filed on February 16th, 2022.
Claims 9 and 20 were previously cancelled.
Claims 1, 10, and 15 were amended.
Claims 1-8, 10-19, and 21 remain pending and have been examined, directed to PRESENCE GRANULARITY WITH AUGMENTED REALITY.

Upon further review of the latest claim amendments along with the applicant’s representative’s response and with further reconsideration, the examiner focused on the new concepts that were introduced with respect to having a subset of predefined or recognized voice commands, and the examiner determined that at least two of the applied references would cover this concept, in conjunction with everything else that was already also previously established. 
More specifically, with respect to the 35 U.S.C. § 103 rejection, using Robinson, Chervets, and Chi, and looking at the amended independent claim 1 for example, the applicant’s representative argued that the latest amendments would overcome the applied references’ teachings, being directed to distinguishing between identifying and capturing an unknown audio/voice on top of identifying a known voice (i.e., the first user) which is also issuing a voice command that is recognized by the device/system, based upon a set of predefined commands, before carrying out the remaining steps, which were all previously addressed.  
And in response, the examiner reviewed and found that both Robinson and Chi had examples of users speaking and issuing voice commands.  Robinson described of at least an example of a user issuing voice commands with respect to a target candidate user (e.g., Robinson: ¶ [0093]), which is similar and relevant to what the present application claims to accomplish as well.  Similarly, Chi described of a system that can recognize different voice inputs, like unknown voices that are treated as “guests” or recognizing a first user’s voice that can issue voice commands and furthermore being able to carry out those various commands (e.g., Chi: ¶¶ [0061], [0064], and [0124]).  Therefore, between at least these two references’ teachings, and when Chi’s relevant teachings are incorporated within Robinson’s overall system, along with Chervets, and without changing the later steps of what was previously established already, with respect to the searching in the voice databases to identify the unknown voice(s), then one of ordinary skill in the art, at the time of the invention, would have recognized that any one or more sets of predefined voice commands, tailored to different situations or context, can be incorporated within Robinson’s overall system and teachings.
The other independent claims 10 and 15 were similarly amended and argued following claim 1 and thus were similarly rejected under the same rationale.
The remaining dependent claims were not specifically argued at this time.
Applicant's arguments were considered but they were not found persuasive.  See the following claim rejections for further clarifications with added emphasis on the points previously disclosed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10-19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2008/0086261 A1 to Robinson et al. (“Robinson”) in view of U.S. Patent Publication No. 2013/0294594 A1 to Chervets et al. (“Chervets”) and further in view of U.S. Patent Publication No. 2013/0018659 A1 to Chi, Liang-Yu (Tom) (“Chi”).

As to claim 1, Robinson discloses a method comprising, by one or more computing devices of an online social network: 
receiving, from a client system of a first user of the online social network, a first audio input from an unknown user (Robinson discloses of an overall system that can receive audio input from its users via the users’ device, like a portable handheld device (800), which has an audio I/O section for identifying/recognizing and processing captured or inputted voice/speech (e.g., Robinson: ¶¶ [0092-93]) and while the users are outdoors moving around, the system can track their locations via global positioning systems (GPS) or other forms of Location Based Services (LBS) (e.g., Robinson: ¶¶ [0031-32],  [0036], and [0041-42]).  Therefore, this system can receive an input regarding some captured voice/speech input of an unknown user identity, captured from a first client user’s device (e.g., ¶¶ [0092-93]));
receiving, from the client system, a second audio input from the first user (Robinson discloses that users can also issue operative commands (from a subset of recognized commands), via voice, which means, the system is able to receive these operative commands and carry out some corresponding task.  In one example, ‘crush’ and ‘flush’ are two recognized operative (voice) commands, out of a subset, that would lead the system to respond in some fashion, with respect to a target candidate user, e.g., Robinson: ¶ [0093]);
determining that the second audio input comprises a set of predefined words spoken by the first user (Once again, ‘crush’ or ‘flush’ would be two possible issued commands, out of a subset of predefined words, that are recognized by the system, along with the identity of the first user who’s issuing the voice commands, e.g., Robinson: ¶ [0093]);
comparing, in response to determining that the second audio input comprises the set of predefined words spoken by the first user, the first audio input from the unknown user to a limited set of voice recordings of a limited set of candidate users from a plurality of voice recordings of a plurality of users stored by the online social network, respectively, wherein the plurality of users have authorized their respective voice recordings to be stored by the online social network, wherein each voice recording comprises audio data for auditory identification of a unique user of the online social network, and wherein each candidate user in the limited set of candidate users is a user from the plurality of users that is within a single degree of separation of the first user within the online social network (Following the above steps so far, Robinson does disclose that in response to a first user’s voice commands, the system can initiate some corresponding task/response.  Additionally, Robinson mentioned that degrees of separation can be used as a parameter or filter to limit down an initial group of users, which depends on individually set privacy concerns and exposure.  Robinson however didn’t disclose of using degrees of separation as a filter towards evaluating other data sets such as with the captured voice/sound recordings for example.
Chervets more expressly discloses of a system that can identify individuals by matching their captured voices against stored voice prints and furthermore limiting the search pool by using variable degrees of separation as a search filter, starting with one degree and expanding from there for example (e.g., Chervets: ¶¶ [0012] and [0054]).  As Chervets explains, the captured voice(s) would be compared against a limited set of voice prints, limited by using the degrees of separation as a filtering parameter.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to recognize and realize that once this functionality is combined and incorporated/implemented within Robinson’s overall system as well, then it only reinforces what Robinson already alluded to, but now it can be applied to analyze the unknown captured voice data, while also keeping in mind of individual privacy concerns, which still requires each user’s authorization/participation.  And putting it all together, in a combined system, the resulting system/device would be performing a task, in response to the first user’s voice command, such as the task of evaluating/comparing the first captured unknown voice/sound recording against one degree of separation from the first (inquiring) user and to see if there’s any recognized or identifiable matches.
And furthermore, with respect to users authorizing their unique auditory information or voice recordings to be stored within the social networking system, while Robinson and Chervets both do not expressly further elaborate on this, it would have been obvious to one of ordinary skill in the art, that users would have to agree to the system’s conditions and allow for voice prints to be stored and used for later comparisons, such as within Chervets’ system or the combined resulting system of Robinson in view of Chervets’ teachings.
To further supplement this obvious feature, Chi more expressly discloses of a system that has voiceprint recordings of users of the system, whom are recognized as authorized users when a match is found.  The system also can treat unknown sounds and/or voices as “guests” of the system if no voiceprints are found or add them later into the system such that those individuals are then authorized (e.g., Chi: ¶¶ [0124-126]).  Additionally, Chi also supplements Robinson’s teachings with respect to the concept of recognizing input sources, including from either a first user’s voice command or some unknown audio, and being able to respond to the first user’s (predefined) voice commands to carry out some task (e.g., Chi: ¶¶ [0061] and [0064]).  Given Chi’s various examples of voice commands, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to recognize that this feature/functionality when combined and incorporated within Robinson’s overall system and teachings can lead to a customized set of predefined voice commands that can carry out various tasks that are relevant to the particular field of interest, in this case, socializing for example, or any other areas of applicability);
identifying, based on the comparison, the unknown user as a second user of the online social network from among the plurality of candidate users (Following the above premise, Robinson’s system and teachings in view of Chervets’ and Chi’s incorporated functionalities and teachings would more expressly discloses of a resulting combined system that can identify the captured/unknown voices and comparing it against the stored voiceprints to identify the voice as another “second” user of the social networking system.  And this voice information or identity of the “second” user would be passed back to the first user as a form of customized content (as covered above by Robinson’s teachings), e.g., Robinson: ¶¶ [0034], [0068], and [0077], Chervets: ¶¶ [0012] and [0054], and Chi: ¶¶ [0061-65] and [0125-126]); and
sending, to the client system, instructions for presenting customized content to the first user based on their social networking information, wherein the customized content comprises information about the second user retrieved from the online social network (Following the above steps and premise, once the unknown voice is found amongst the filtered/limited set of voices that are within one degree of separation from the first inquiring user, Robinson in view of Chervets’ and Chi’s incorporated functionalities and teachings discloses of the resulting combined system that can send customized content(s), which is of interest to the inquiring first user.  Robinson discloses of various examples of customized contents that can be presented to the first inquiring user, such as providing a map with directions, if possible and within a defined range, e.g., Robinson: ¶¶ [0034], [0044-45], and [0068]).
Robinson, Chervets, and Chi are all of analogous art with respect to identifying and tracking users over a network.  And at the time of the invention, one of ordinary skill in the art would have been motivated to combine and incorporate Chi’s more explicit teachings with respect to understanding that users agree to or authorize the system to store voice prints, and by combining and incorporating Chervets’ more explicit teachings of identifying voices against the stored voice prints and furthermore being able to compare/filter them using degrees of separation for example to limit the searching, in order to discover other or new individuals.  One of ordinary skill in the art, at the time of the invention, would have been motivated to combine these teachings because it would help enhance the overall resulting system of Robinson’s teachings, allowing a first user to identify/discover, locate, and socialize with both old and new individuals (e.g., Robinson: ¶ [0014] and Chervets: ¶¶ [0012] and [0015]).
  
As to claim 2, Robinson further discloses the method of Claim 1, further comprising:
determining that the first user of the online social network is proximate to a first location (Following claim 1’s interpretations, Robinson discloses of the system being able to determine a user’s location or proximate to a first location, e.g., Robinson: ¶¶ [0031-32], [0034], [0036], [0038], and [0041-46]); and
 wherein the customized content further comprises content associated with the first location (following claim 1’s interpretations, the customized data information or content(s) presented can be related to a location or target destination for a rendezvous, e.g., Robinson: ¶¶ [0047], [0056-57], [0061], and [0067-69]).

As to claim 3, Robinson further discloses the method of Claim 1, further comprising generating the customized content based on one or more interests of the first user or the second user, wherein the one or more interests are received from the online social network (following claim 1’s interpretations, the system can allow users to establish their preferences before customized data or content(s) get presented back to that particular user, such as with respect to individuals found within a particular location and/or customized tracking information to meet up, e.g., Robinson: ¶¶ [0043], [0056-57], [0061] and [0067-69]).

As to claim 4, Robinson further discloses the method of Claim 3, wherein the customized content further comprises content having one or more topics that match the interests of the first user or the second user (following claim 1’s interpretations, the customized data information or content(s) presented would be related to found individuals and/or locations that match the user’s interests/preferences, e.g., Robinson: ¶¶ [0056-57] and [0061]).

As to claim 5, Robinson further discloses the method of Claim 1, wherein the customized content further comprises advertisements, news feeds, push notifications, place tips, coupons, suggestions, or a combination thereof (following claim 1’s interpretations, the system is providing customized notifications regarding found friends or other individual users, based upon established preferences and/or location parameters, e.g., Robinson: ¶¶ [0034], [0042], [0045], and [0068]).

As to claim 6, Robinson further discloses the method of Claim 1, wherein the client system is a mobile phone, a Bluetooth device, or a media device operable to receive audio input (portable hand-held device (800) that can receive audio input, e.g., Robinson: ¶¶ [0086] and [0092-93]).

As to claim 7, Robinson further discloses the method of Claim 1, wherein the first and second users are associated with an event on the online social network (following claim 1’s interpretations, the involved users can be notified and can further agree to meet at a particular location, when such users are found, based upon established preferences, e.g., Robinson: ¶¶ [0056-57], [0061] and [0067-69]).

As to claim 8, Robinson further discloses the method of Claim 7, wherein the first and second users have confirmed their attendance at the event to the online social network (following claim 1’s and claim 7’s interpretations, once the users have agreed to meet up and/or started the ‘locked on’ navigation, that would be interpreted as a form of a confirmation to the target destination location, e.g., Robinson: ¶¶ [0067-69]).

As to claims 10-14, see the similar corresponding rejections of claims 1-5 respectively. 

As to claims 15-19, see the similar corresponding rejections of claims 1-5 respectively.

As to claim 21, Robinson further discloses the method of Claim 1, further comprising:
receiving, from the client system of the first user, one or more facial images of the unknown user (Following claim 1, while Robinson discloses of user systems with an image capturing device component (e.g., ¶¶ [0089] and [0094]), or alluding to how profile pictures can be searched (e.g., ¶ [0006]), Robinson does not expressly disclose of the system capable of receiving users’ requests via corresponding users’ devices, to evaluate unknown faces/facial data.
Chervets more expressly discloses of a system that can handle both voice and facial data recognition (e.g., Chervets: ¶¶ [0020], [0024], [0035], and [0053]));
wherein identifying the unknown user as the second user is further based on a comparison of the one or more facial images of the unknown user with data corresponding to facial images of the limited set of candidate users stored by the online social network (following the above, given Chervets incorporated teachings with regards to searching and comparing an facial data against a limited database set of results, such as using degrees of separation/freedom as a search filter, which would’ve been evaluated similar to voice data, it would have been obvious to one of ordinary skill in the art, at the time of the invention, that this process would have been possible, and the resulting identified face belonging to a “second” user along with any other identifying data would have been presented to the first inquiring user, e.g., Chervets: ¶¶ [0020], [0024], [0035], and [0053]).
See the similar previously stated reasons for combining Chervets’ teachings within Robinson’s overall system and teachings.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-R 9:30-3:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.Y/Examiner, Art Unit 2455    

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455